DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Amendment
3.	Acknowledgement is made of amendment filed on January 11, 2021, in which claims 28-35 are amended, claims 1-20 are previously canceled, and claims 21-41 are still pending.

Response to Arguments
4.	The terminal disclaimers filed on January 11, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,504,291 and Patent No. 10,832,488 have been reviewed and are accepted.  The terminal disclaimers have been recorded.  The Examiner has withdrawn the nonstatutory double patenting rejection.  Therefore, Claims 21-27 are allowed.
	Applicant's arguments, filed on January 11, 2021, with respect to Claims 28-41 have been fully considered but they are not persuasive.  
6.	With regards to arguments for independent claim 28, applicants argue that Claim 28 has been amended in a manner that abates the statutory-type double patenting rejection.  However, The examiner respectfully disagrees and maintains grounds of rejections regarding claims 28-41 since in claim 28, it is citing the claim from active voice to passive voice and in claim 35, it is simply citing a processor which is inherent in the computer implemented method and does not make any difference.  Therefore, the statutory type (35 U.S.C. 101) double patenting rejection maintains for claims 28-41.

Double Patenting
7.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

8.	Claims 28-41 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-21 of Patent No. 10,832,488.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 8:00 - 4:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHELLE CHIN/
Primary Examiner, Art Unit 2619